


Exhibit 10.4
EXECUTIVE AGREEMENT




THIS EXECUTIVE AGREEMENT (the “Agreement”) is entered into as of the 22nd day of
September, 2009 by and between ATWOOD OCEANICS, INC., a Texas corporation (the
“Company”), and JAMES M. HOLLAND (the “Executive”).




W I T N E S S E T H:


WHEREAS, the Company and the Executive have previously entered into that certain
Executive Agreement dated September 18, 2002 (the “Prior Agreement”) and the
Company and the Executive desire to terminate the Prior Agreement and to enter
into this Agreement effective as of the date hereof;


WHEREAS, it is in the best interests of the Company and its shareholders to
assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined in Section 2 below) of the Company; and


WHEREAS, it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control and to encourage the Executive’s full attention
and dedication to the Company currently and in the event of any threatened or
pending Change of Control; and


WHEREAS, it is imperative to provide the Executive with compensation and
benefits arrangements upon a Change of Control which ensure that the
compensation and benefits expectations of the Executive will be satisfied and
which are competitive with those of other corporations.


NOW, THEREFORE, in order to accomplish these objectives, and in consideration of
the mutual covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree that the Prior Agreement is hereby
terminated effective immediately prior to the entry into this Agreement and
further agree as follows:


1.           Certain Definitions.  The following terms shall have the indicated
meanings:


(a)           The “Change of Control Date” shall mean the first date during the
Change of Control Period (as defined in Section 1(b)) on which a Change of
Control occurs.  Notwithstanding anything in this Agreement to the contrary, if
a Change of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control or (ii) otherwise arose in connection
with or anticipation of the Change of Control, then for all purposes of this
Agreement the “Change of Control Date” shall mean the date immediately prior to
the date of such termination of employment.


 
1

--------------------------------------------------------------------------------

 
(b)           The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on December 31, 2011.


2.           Change of Control.  For the purposes of this Agreement, a “Change
of Control” shall mean the occurrence of any one or more of the following:


(a)           The acquisition or formal tender offer by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty percent (20%) or more of either (i) the then outstanding
shares of common stock of the Company or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors; provided, however, that the following acquisitions
shall not constitute a Change of Control:  (i) any acquisition directly from the
Company; (ii) any acquisition by the Company or any subsidiary of the Company;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company; or


(b)           The Company shall sell substantially all of its assets to another
corporation which is not a wholly owned subsidiary; or


(c)           Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.


For the purposes of this Agreement, ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(1)(i) promulgated under the Exchange Act.


3.           Post-Change of Control Employment Period.  The Company hereby
agrees to continue the Executive in its employ, and the Executive hereby agrees
to remain in the employ of the Company, in accordance with the terms and
provisions of this Agreement, for the period commencing on the Change of Control
Date and ending on the expiration of one year and six months thereafter (the
“Post-Change of Control Employment Period”).


4.           Terms of Employment.  The following terms shall govern the
Executive’s employment during the Post-Change of Control Employment Period:


 
2

--------------------------------------------------------------------------------

 
(a)           Position and Duties.


(i)           During the Post-Change of Control Employment Period, the Executive
shall be employed in a bona fide executive position with corresponding
authority, duties and responsibilities, and the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Change of Control Date or any office which is the headquarters of the
Company and is within the Greater Houston Statistical Metropolitan
Area.  Notwithstanding anything in the foregoing to the contrary, the Executive
may retire from his position as Chief Financial Officer, Senior Vice President
and Secretary of the Company at the Company’s request at any time or at
Executive’s volition at any time after December 31, 2010, but his employment
with the Company may continue at the Company’s request and, in such event, for
purposes of this Agreement, the authority, duties and responsibilities of such
Executive shall mean those associated with such continued employment immediately
following Executive’s retirement from his position as Chief Financial Officer,
Senior Vice President and Secretary of the Company.  During the Post-Change of
Control Employment Period and in the event that the Executive retires from his
position as Chief Financial Officer, Senior Vice President and Secretary of the
Company at the Company’s request and his employment with the Company is not
continued, the Executive shall be entitled to receive the payments and other
benefits due hereunder as if this Agreement were terminated by the Company other
than for Cause.


(ii)           During the Post-Change of Control Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities.  During the Post-Change of Control
Employment Period, it shall not be a violation of this Agreement for the
Executive to serve on corporate, civic or charitable boards or committees,
deliver lectures, fulfill speaking engagements, teach at educational
institutions, and manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement.  It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Change of Control Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Change of Control Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


(b)           Compensation.  During the Post-Change of Control Employment
Period, and prior to the termination of the Executive’s employment as described
in Section 5 hereof, the Executive shall be entitled to the following items of
compensation:


 
3

--------------------------------------------------------------------------------

 
(i)           Base Salary.  The Executive shall receive an annual base salary
(“Annual Base Salary”), which shall be paid in equal installments on a
semi-monthly basis, at least equal to twelve times the highest monthly base
salary paid or payable to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Change of Control Date occurs.  Any discretionary increase in
Annual Base Salary during the Post-Change of Control Employment Period shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement.  Annual Base Salary shall not be reduced after any such increase, and
the term “Annual Base Salary” as utilized in this Agreement shall refer to
Annual Base Salary as so increased.  As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.  Notwithstanding anything in the
foregoing to the contrary, should the Executive retire from his position as
Chief Financial Officer, Senior Vice President and Secretary, but his employment
with the Company is continued, his Annual Base Salary may be reduced to an
amount commensurate with such continued employment with the Company, but may not
be reduced thereafter.


(ii)           Annual Bonus.  In addition to Annual Base Salary, the Executive
shall be eligible for a bonus (the “Annual Bonus”) on the same basis as other
members of senior executive officers of the Company based upon criteria
established by the Compensation and Human Resources Committee of the Board of
Directors of the Company (the “Committee”), for each fiscal year ending during
the Post-Change of Control Employment Period.  Each Annual Bonus payment shall
be made to the Executive at the same time as bonuses are paid to other members
of senior executive officers of the Company, but no later than two and one-half
months after the end of the fiscal year for which the Annual Bonus is awarded.


(iii)           Incentive, Savings and Retirement Plans.  The Executive shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other peer executives
of the Company and its affiliated companies, including without limitation, the
Atwood Oceanics, Inc. 1996 Incentive Equity Plan, as amended and as may be
further amended from time to time; the Amended and Restated Atwood Oceanics,
Inc. 2001 Stock Incentive Plan, as may be further amended or restated from time
to time; Atwood Oceanics, Inc. 2007 Long-Term Incentive Plan, as amended as may
be further amended or restated from time to time; any other similar stock
incentive plans adopted by the Company and approved by its shareholders from
time to time; the Atwood Oceanics, Inc. 401(k) Savings Plan, as amended and as
may be further amended from time to time; and subject to Section 7 hereof, the
Atwood Oceanics, Inc. Retention Plan for Certain Salaried Employees, as may be
amended or in place from time to time (the “Retention Plan”), but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the  Executive under
such plans, practices, policies and programs as in effect at any time during the
90-day period immediately preceding the Change of Control Date or, if more
favorable to the Executive, those provided generally at any time after the
Change of Control Date to other peer executives of the Company and its
affiliated companies.


 
4

--------------------------------------------------------------------------------

 
(iv)           Welfare Benefit Plans.  The Executive and/or the Executive’s
family, as the case may be, shall be eligible for participation in and shall
receive all benefits under welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies (including,
without limitation, medical, supplemental health, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Executive at any time during the 90-day period immediately preceding the Change
of Control Date or, if more favorable to the Executive, those provided generally
at any time after the Change of Control Date to other peer executives of the
Company and its affiliated companies.


(v)           Executive Life Insurance Plan.  The Company shall continue to
maintain the Atwood Oceanics, Inc. Executive Life Insurance Plan, with its
associated Salary Continuation Agreement, as may be amended from time to time,
or pay to the Executive a lump sum representing the value of all benefits under
such plan.


(vi)           Indemnification Arrangements.  Those certain Indemnification
Agreements entered into between the Company and certain of its Executives shall
remain in full force and effect and the Executive shall remain entitled to all
of the benefits and protections afforded thereby.


(vii)           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by the Executive
in accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies in effect for the Executive at any time
during the 90-day period immediately preceding the Change of Control Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies.


(viii)           Vacation.  The Executive shall be entitled to paid vacation in
accordance with the most favorable plans, policies, programs and practices of
the Company and its affiliated companies as in effect for the Executive at any
time during the 90-day period immediately preceding the Change of Control Date
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.


5.           Termination of Employment.


(a)           Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Post-Change of Control
Employment Period.  If the Company determines in good faith that the Disability
of the Executive has occurred during the Post-Change of Control Employment
Period (pursuant to the definition of Disability set forth below), it may give
to the Executive written notice in accordance with Section 13(b) hereof of its
intention to terminate the Executive’s employment.  In such event, the
Executive’s employment with the Company shall terminate
 
 
5

--------------------------------------------------------------------------------

 
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Change of Control Date”), provided that, within the 30 days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties.  For purposes of this Agreement, “Disability” shall mean
the absence of the Executive from the Executive’s duties with the Company on a
full-time basis for 180 consecutive days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
withheld unreasonably).


(b)           Termination by the Company for Cause.  The Company may terminate
the Executive’s employment during the Post-Change of Control Employment Period
for Cause.  For purposes of this Agreement, “Cause” shall mean (i) a material
breach by the Executive of the Executive’s obligations under Section 4(a) (other
than as a result of incapacity due to physical or mental illness) which is
demonstrably willful and deliberate on the Executive’s part, which is committed
in bad faith or without reasonable belief that such breach is in the best
interests of the Company and which is not remedied in a reasonable period of
time after receipt of written notice from the Company specifying such breach, or
(ii) the conviction of the Executive of a felony involving moral turpitude.


(c)           Voluntary Termination by Executive for Good Reason; Voluntary
Termination by Executive Not for Good Reason.  The Executive’s employment may be
terminated during the Post-Change of Control Employment Period by the Executive
for (i) Good Reason or (ii) not for Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean:


(i)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) or any other action by the Company which results in a diminution
in such position, authority, duties or responsibilities, excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;


(ii)           any failure by the Company to comply with any of the provisions
of Section 4(b), other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;


(iii)            the Company’s requiring the Executive to be based at any office
or location other than that described in Section 4(a)(i) hereof without the
Executive’s consent and reasonable compensation for relocation expenses;


 
6

--------------------------------------------------------------------------------

 
(iv)           any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement; or


(v)           any failure by the Company to comply with and satisfy Section
12(c) hereof, provided that such successor has received at least ten days, prior
written notice from the Company or the Executive of the requirements of Section
12(c) hereof.


For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.  The Executive’s employment may be
terminated by the Executive for a reason other than for Good Reason pursuant to
the terms of this Agreement.


(d)           Notice of Termination.  Any termination of Executive’s employment
by the Company or by the Executive shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section
13(b).  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 15
days after the giving of such notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.


(e)           Date of Termination.  ”Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause or by the
Executive, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Change of Control Date, as the case may
be.


6.           Obligations of the Company Upon the Occurrence of Certain Events.


(a)           Termination by the Executive for Good Reason or by the Company
Other Than for Cause, Death or Disability.  If, during the Post-Change of
Control Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Death or Disability or the Executive shall
terminate employment for Good Reason:


(i)           the Company shall pay to the Executive in cash the following
amounts:


 
7

--------------------------------------------------------------------------------

 
A.           the sum of (1) the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid, (2) the product of the
highest Annual Bonus that the Executive has received for any fiscal year
preceding the current fiscal year and a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination, and
the denominator of which is 365, and (3) any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), and (3) shall be hereinafter referred to as the “Accrued
Obligations”), such sum to be paid to the Executive within 30 days after the
Date of Termination; and


B.           the amount (such amount shall be hereinafter referred to as the
“Severance Amount”) equal to the product of (x) the sum of the highest Annual
Base Salary and Annual Bonus that the Executive has received for any fiscal year
preceding the current fiscal year and (y) a fraction, the numerator of which is
the number of days from the Date of Termination through the remainder of the
Post-Change of Control Employment Period, and the denominator of which is 365,
such sum to be paid to the Executive within ten (10) days following the end of
the first six (6) months following the Executive’s Date of Termination;
provided, however, that such amount shall be reduced by the present value
(determined as provided in Section 280G(d)(4) of the Internal Revenue Code of
1986, as amended (the “Code”)) of any other amount of severance relating to
salary or bonus continuation, if any, to be received by the Executive upon
termination of employment of the Executive under any severance plan, policy or
arrangement of the Company to the extent such amounts are for the same
categories of payments and are duplicative; and


(ii)           all long term stock incentives, all contributions made by the
Company for the account of the Executive to any pension, thrift or any other
benefit plan, and all other benefits or bonuses which contain vesting or
exercisability provisions or restriction periods conditioned upon or subject to
the continued employment of the Executive, shall become fully vested and
exercisable and any restriction periods shall terminate to the extent allowed by
law and the terms of any plans and arrangements governing same and, where
applicable and allowable, the Committee shall take such action to effectuate the
foregoing; provided, however, that if any such amount, benefit, or payment
cannot become fully vested or a restriction period cannot be early terminated
pursuant to such plan or arrangement on account of limitations imposed by law or
the terms of such plan or arrangement, the Executive shall be entitled, to the
extent permitted by law, to receive from the Company an amount in cash payable
within 30 days of the Date of Termination equal to the total amount of benefits
or payments which the Executive will have to forfeit pursuant to such plan or
arrangement on account of such termination of employment; and


(iii)           for the remainder of the Post-Change of Control Employment
Period, or such longer period as any plan, program, practice or policy may
provide, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) if the Executive’s employment had not been terminated in
accordance with the most favorable plans, practices, programs or policies of the
Company and its affiliated companies as in effect and applicable generally to
other peer executives and their families during the 90-day period immediately
preceding the Change of Control Date or, if more favorable to the Executive, as
in effect generally at any time thereafter with respect to other peer executives
of the Company and its affiliated
 
 
8

--------------------------------------------------------------------------------

 
companies and their families; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer-provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility, and provided,
moreover, that during the period of the first six (6) months following the
Executive’s Date of Termination, except in the case of health plan premiums or
other medical benefits the payment of which would generally constitute
deductible medical expenses under Section 213 of the Code, the Executive’s
receipt of such benefits and coverages shall be at the Executive’s cost, paid to
the Company by the Executive monthly in cash, and the Company shall reimburse
the total amount of such cost paid by the Executive  to him in a single cash
payment as soon as administratively feasible following the end of such six-month
period; and


(iv)           subject to the provisions of Section 7, to the extent not
theretofore paid or provided, the Company shall timely pay or provide to the
Executive and/or the Executive’s family any other amounts or benefits required
to be paid or provided or which the Executive and/or the Executive’s family is
eligible to receive pursuant to this Agreement and under any plan, program,
policy or practice of or contract or agreement with the Company and its
affiliated companies as in effect and applicable generally to other peer
executives and their families during the 90-day period immediately preceding the
Change of Control Date or, if more favorable to the Executive, as in effect
generally thereafter with respect to other peer executives of the Company and
its affiliated companies and their families (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits”).


(b)           Death.  If the Executive’s employment is terminated by reason of
the Executive’s death during the Post-Change of Control Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination),
(ii) the timely payment or provision of any and all Other Benefits, which under
their terms are available in the event of death, and (iii) the obligation to
allow the Executive’s family to be eligible to participate in the plans,
programs, practices and policies described in Section 4(b)(iv) for such period
as provided for therein.


(c)           Disability.  If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Post-Change of Control Employment
Period, this Agreement shall terminate without further obligations to the
Executive, other than for (i) payment of Accrued Obligations (which shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination), (ii) the timely payment or provision of any and all Other
Benefits, which under their terms are available in the event of a Disability,
and (iii) the obligation to allow the Executive and/or the Executive’s family to
be eligible to participate in the plans, programs, practices and policies
described in Section 4(b)(iv) for such period as provided for therein.


 
9

--------------------------------------------------------------------------------

 
(d)           Cause; Other than for Good Reason.  If the Executive’s employment
shall be terminated for Cause during the Post-Change of Control Employment
Period, this Agreement shall terminate without further obligations to the
Executive other than the obligation to pay to the Executive Annual Base Salary
through the Date of Termination to the extent theretofore unpaid.  If the
Executive terminates employment during the Post-Change of Control Employment
Period, other than for Good Reason, this Agreement shall terminate without
further obligations to the Executive, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits.  In such
case, all Accrued Obligations and Other Benefits (if applicable) shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.


7.           Waiver of Rights Under Retention Plan and for Other Severance.  The
Executive hereby agrees any and all benefits or payments due to Executive which
arise out of or which relate to the Retention Plan, the Executive Retention
Agreement between the Executive and the Company dated September 22, 2009, or any
other plan, program, policy or practice of or contract or agreement with the
Company and its affiliated companies relating to the severance of employment in
place from time to time (“Other Severance”), shall be offset against any
benefits or payments due and owing hereunder, but only to the extent such
payments are for the same categories of payments due hereunder and only to the
extent that such payments are duplicative


8.           Non-Exclusivity of Rights.  At any time prior to a Change of
Control, and except as provided in Sections 6(a)(iii), 6(b) and 6(c), nothing in
this Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided after such
Change of Control by the Company, its affiliated companies, or any successor
thereof, and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated
companies.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its affiliated companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement, but only to the extent such modification
hereby is more favorable to the Executive.


 
10

--------------------------------------------------------------------------------

 
9.           Full Settlement; Resolution of Disputes.


(a)           The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.  In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in Section
6(a)(iii), such amounts shall not be reduced whether or not the Executive
obtains other employment.  The Company agrees to pay promptly as incurred, to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.


(b)           If there shall be any dispute between the Company and the
Executive (i) in the event of any termination of the Executive’s employment by
the Company for any reason other than Death, or (ii) in the event of any
termination of employment by the Executive purportedly for Good Reason, then,
unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that such termination by the Company was for
Cause or Disability or that the determination by the Executive of the existence
of Good Reason was not made in good faith, the Company shall pay all amounts,
and provide all benefits, to the Executive and/or the Executive’s family or
other beneficiaries, as the case may be, that the Company would be required to
pay or provide pursuant to Section 6(a) as though such termination were by the
Company without Cause and not for Disability or by the Executive with Good
Reason; provided, however, that the Company shall not be required to pay any
disputed amounts pursuant to this paragraph except upon receipt of an
undertaking by or on behalf of the Executive and/or the Executive’s family or
other beneficiaries, as the case may be, to repay all such amounts to which the
Executive is ultimately adjudged by such court not to be entitled.


10.           Maximum Payments.  It is the objective of this Agreement to
maximize the Executive’s Net After-Tax Benefit (as defined herein) if payments
or benefits provided under this Agreement are subject to excise tax under
Section 4999 of the Code.  Therefore, in the event it is determined that any
payment or benefit by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, including, by example and not by way of limitation,
acceleration by the Company or otherwise of the date of vesting or payment or
rate of payment under any plan, program or arrangement of the Company, would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively
 
 
11

--------------------------------------------------------------------------------

 
referred to as the “Excise Tax”), the Company shall first make a calculation
under which such payments or benefits provided to the Executive under this
Agreement are reduced to the extent necessary so that no portion thereof shall
be subject to the excise tax imposed by Section 4999 of the Code (the “4999
Limit”).  The Company shall then compare (x) the Executive’s Net After-Tax
Benefit assuming application of the 4999 Limit with (y) the Executive’s Net
After-Tax Benefit without the application of the 4999 Limit and the Executive
shall be entitled to the greater of (x) or (y).  “Net After-Tax Benefit” shall
mean the sum of (i) all payments and benefits which the Executive receives or is
then entitled to receive from the Company, less (ii) the amount of federal
income taxes payable with respect to the payments and benefits described in (i)
above calculated at the maximum marginal income tax rate for each year in which
such payments and benefits shall be paid to the Executive (based upon the rate
for such year as set forth in the Code at the time of the first payment of the
foregoing), less (iii) the amount of excise taxes imposed with respect to the
payments and benefits described in (i) above by Section 4999 of the Code.  The
determination of whether a payment or benefit constitutes an excess parachute
payment shall be made by tax counsel selected by the Company and reasonably
acceptable to the Executive.  The costs of obtaining this determination shall be
borne by the Company.


For the avoidance of doubt, the Executive shall be responsible for the payment
of personal income taxes related to payments due to the Executive under this
Agreement.




11.           Confidential Information.  The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their respective businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies and which shall not be or become public knowledge (other than by acts
by the Executive or representatives of the Executive in violation of this
Agreement).  After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company or as
may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 11 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.


12.           Successors and Assigns.


(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


 
12

--------------------------------------------------------------------------------

 
13.           Miscellaneous.


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without reference to principles of conflict
of laws.  The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.


(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:                James M. Holland
c/o Atwood Oceanics, Inc.
15835 Park Ten Place Drive
Houston, Texas 77084


If to the Company:                Atwood Oceanics, Inc.
15835 Park Ten Place Drive
Houston, Texas 77084
Attn:           John R. Irwin






or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(d)           The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 5(c)(i)-(v) hereof, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.


 
13

--------------------------------------------------------------------------------

 
(f)           The Executive and the Company acknowledge that, except as
specifically provided herein or as may otherwise be provided under any other
written agreement between the Executive and the Company, the employment of the
Executive by the Company is “at will” and, prior to the Change of Control Date,
may be terminated by either the Executive or the Company at any time, for any
reason.  Moreover, if prior to the Change of Control Date the Executive’s
employment with the Company terminates, then the Executive shall have no further
rights under this Agreement.


(g)           The Company and the Executive intend that no provision of this
Agreement will result in a payment to Executive, or in a vesting in Executive
of, nonqualified deferred compensation under Section 409A of the Code that does
not comply with the requirements of Section 409A of the Code.  If any provision
of this Agreement can be interpreted or administered either in a way that would
provide for a payment to Executive, or a vesting in Executive of, nonqualified
deferred compensation under Section 409A of the Code that would not comply with
the requirements of Section 409A of the Code or alternatively in a way that
would provide for a payment that would not be nonqualified deferred compensation
under Section 409A of the Code that would not comply with the requirements of
Section 409A of the Code, the latter interpretation or administrative measure or
practice shall be adopted in interpreting or administering the Agreement.


IN WITNESS WHEREOF, the Company and the Executive have executed this Executive
Agreement in Houston, Texas as of the day and year first written above.


COMPANY:


Atwood Oceanics, Inc.




By:               /s/ John R.
Irwin                                                 
Name:           John R. Irwin
Title:           President




EXECUTIVE:




By:           /s/ James M.
Holland                                                     
James M. Holland


Agreed, Approved and Accepted by the
Compensation and Human Resources Committee
of the Board of Directors of Atwood Oceanics, Inc.






By:                /s/ George S. Dotson                                      
Name:           George S. Dotson
Title:           Chairperson



 
14

--------------------------------------------------------------------------------

 
